Filed 2/3/22 P. v. Evans CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080113
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF92469952)
                    v.

    JAMES EDWIN EVANS,                                                                    OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.
         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, Eric Christoffersen, Lewis Martinez, and William K. Kim, Deputy Attorneys
General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Poochigian, Acting P. J., Detjen, J. and Franson, J.
                                       INTRODUCTION
         In 1992, a jury convicted petitioner James Edwin Evans of premeditated attempted
murder (Pen. Code,1 §§ 187, 664).2 (People v. McGowan, et al. (Mar. 14, 1995,
F019199) [nonpub. opn.] (McGowan).) For this offense, he was sentenced to a term of
life with the possibility of parole.
         In 2019, petitioner filed a petition for resentencing pursuant to section 1170.95.
The court summarily denied the petition on the ground section 1170.95 does not apply to
convictions for attempted murder.
         During the pendency of this appeal, section 1170.95 was amended to expressly
permit resentencing of certain persons convicted of attempted murder under a natural and
probable consequences theory. (§ 1170.95, subd. (a); see Sen. Bill No. 775 (2021-2022
Reg. Sess.), Stats. 2021, ch. 551, §§ 1-2.) Additionally, the parties agree the abstract of
judgment contains clerical errors requiring correction. In light of the foregoing, we
reverse the trial court’s order denying the petition and remand for further proceedings.
                         FACTUAL AND PROCEDURAL HISTORY
         The facts underlying petitioner’s offenses may be summarized briefly as follows.3
On the evening of July 7, 1992, William M. was home alone when he was awakened by
someone banging on his bedroom window. At the window, he saw petitioner’s
codefendant, Eric DeWayne McGowan.4 William let McGowan into the home, where

         1   Undesignated statutory references are to the Penal Code.
         2   Petitioner was convicted of additional offenses and enhancements, as described
below.
         3
         We provide these facts for background purposes because they were recited by
both parties in their briefing. However, we do not rely on these facts in resolving the
issues presented in this appeal. (See § 1170.95, subd. (d)(3).)
        William’s father had once been married to McGowan’s mother, and William and
         4
McGowan considered each other brothers or stepbrothers. (McGowan, supra, F019199.)
Pursuant to California Rules of Court, rule 8.90, we refer to some persons by their first
names. No disrespect is intended.


                                                2.
McGowan displayed a .22-caliber rifle and joked that he was going to shoot William.
Three additional masked men eventually entered the home. McGowan chased William
and put the rifle to William’s head. The other men tried to knock William down and
sprayed a chemical substance in William’s eyes. McGowan told the men to kill William.
The men kicked William. William was stabbed several times and McGowan pointed a
gun at him. William eventually escaped. The next morning, police apprehended
petitioner, McGowan, and codefendant Andress A. Yancey at McGowan’s motel room.
McGowan identified petitioner and Yancey, as well as a man named Todd, as
“ ‘probably’ ” being the individuals who accompanied him to William’s house on the
night of the incident. A necklace belonging to petitioner was found at the crime scene.
Petitioner denied any involvement in or knowledge of the offenses. (McGowan, supra,
F019199.)
       On September 18, 1992, the Fresno County District Attorney filed an information
charging petitioner with premeditated attempted murder (§§ 187, 664; count one), assault
with a deadly weapon (to wit, a knife) and by means of force likely to produce great
bodily injury (§ 245, former subd. (a)(1); count two), first degree robbery (§§ 211, 212.5;
count three), and residential burglary (§§ 459, 460; count four). As to each count, the
People alleged enhancements for personal infliction of great bodily injury (§ 12022.7)
and that a principal was armed with a firearm (§ 12022, subd. (a)(1)). Additionally, the
People alleged petitioner had a prior serious felony conviction (§§ 667, subd. (a), 1192.7,
subd. (c)), and had three prior felony convictions for which he had served a term of
imprisonment (§ 667.5, former subd. (b)).5



       5 The information alleged the same offenses with respect to McGowan and
Yancey, and further alleged that Yancey unlawfully possessed a firearm (§ 12021; count
five), and that McGowan and Yancey personally inflicted great bodily injury (§ 12022.7),
Yancey personally used a knife (§ 12022, subd. (b)), McGowan personally used a firearm
(§ 12022.5, subd. (a)), and, as to Yancey, a principal was armed with a firearm (§ 12022,

                                             3.
       Petitioner, McGowan, and Yancey were tried together. On December 18, 1992,
the jury found petitioner guilty as charged on all counts, and found true the allegations
that he personally inflicted great bodily injury and a principal was armed with a firearm.6
In bifurcated proceedings, the court found petitioner suffered a prior serious felony
conviction and had served three prior prison terms.
       On January 28, 1993, the court sentenced petitioner on count one to a term of life
with the possibility of parole, and on count three to a consecutive term of six years, with
a one-year term for the arming enhancement, a three-year term for the great bodily injury
enhancement, a five-year term for the serious felony enhancement, and three one-year
terms for each of the prison term enhancements.7 Sentence on counts two and four, and
sentence on the enhancements to count one, was imposed and stayed. (§ 654.)
       On appeal, this court reversed the great bodily injury enhancements as
unsupported by the evidence, and remanded for the trial court to prepare amended
abstracts of judgment. In all other respects, we affirmed.8 (McGowan, supra, F019199.)

subd. (a)(1)). The information further alleged Yancey had a prior serious felony
conviction (§§ 667, subd. (a), 1192.7, subd. (c)).
       6 During jury deliberations, Yancey entered a plea of no contest to unpremeditated
attempted murder, and he admitted a prior serious felony conviction as well as
enhancements for personal infliction of great bodily injury, personal use of a knife, and a
principal being armed with a firearm. The jury found McGowan guilty as charged on all
counts and found he personally inflicted great bodily injury and personally used a firearm
as to each offense.
       7  It appears petitioner’s prior prison term enhancements recently were rendered
invalid. (Sen. Bill No. 483 (2021-2022 Reg. Sess.); see § 1171.1, subd. (a).) On remand,
the trial court shall address whether the prior prison term enhancements must be stricken
and defendant resentenced pursuant to section 1171.1.
       8  On remand, the trial court amended the determinate abstract of judgment to
reflect the great bodily injury enhancements were stayed, rather than stricken.
Subsequently, in 2014, the trial court received a letter from the Department of
Corrections and Rehabilitation, noting that it did not have an amended indeterminate
abstract of judgment bearing petitioner’s name. Thereafter, the trial court amended the
indeterminate abstract of judgment to reflect the great bodily injury enhancement was

                                             4.
       On August 16, 2019, petitioner, in propria persona, filed a petition for
resentencing pursuant to section 1170.95. Petitioner checked every box on the form
petition, stating that a complaint, information, or indictment was filed against him that
allowed him to be prosecuted under a theory of felony murder or murder under the
natural and probable consequences doctrine; he was convicted of first or second degree
murder at trial; and he could not now be convicted of first or second degree murder
because of changes made to sections 188 and 189, effective January 1, 2019. He further
averred that he was not the actual killer, did not act with an intent to kill, and was not a
major participant in the underlying felony or did not act with reckless indifference to
human life in the course of the crime. He also alleged he was convicted of second degree
murder under the felony-murder rule or the natural and probable consequences doctrine,
and a court or jury previously determined he was not a major participant and did not act
with reckless indifference to human life.
       On August 23, 2019, the People filed an opposition to the petition, arguing the
petition was facially deficient because petitioner (1) provided incorrect superior court
case numbers for his underlying criminal case, (2) failed to serve the District Attorney’s
office, and (3) incorrectly asserted he was convicted of murder. Additionally, the People
argued petitioner was ineligible for relief because he was charged with and convicted of
attempted murder, rather than murder.
       On September 4, 2019, the trial court denied the petition with prejudice on the
ground that resentencing “is not available to persons convicted of attempted murder.”
The trial court also noted petitioner failed to provide his inmate number, name of penal
institution, and address.
       This timely appeal followed.

stayed. However, in so doing, the court erroneously amended the arming enhancement to
reflect a four-year term under section 12022.5, subdivision (a), rather than the one-year
term under section 12022, subdivision (a)(1), which the court had originally imposed.


                                              5.
                                        DISCUSSION
I.     Section 1170.95 Petition
       A.     Applicable Law
       Effective January 1, 2019, the Legislature passed Senate Bill No. 1437 (2017-2018
Reg. Sess.) “to amend the felony murder rule and the natural and probable consequences
doctrine . . . to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) The bill accomplished this task by adding three separate
provisions to the Penal Code. (People v. Gentile (2020) 10 Cal.5th 830, 842 (Gentile).)
First, to amend the natural and probable consequences doctrine, the bill added section
188, subdivision (a)(3), which requires a principal to act with malice aforethought before
he or she may be convicted of murder. (§ 188, subd. (a)(3); accord, Gentile, at pp. 842-
843.) Second, to amend the felony-murder rule, the bill added section 189, subdivision
(e):

       “A participant in the perpetration or attempted perpetration of [qualifying
       felonies] in which a death occurs is liable for murder only if one of the
       following is proven: [¶] (1) The person was the actual killer. [¶] (2) The
       person was not the actual killer, but, with the intent to kill, aided, abetted,
       counseled, commanded, induced, solicited, requested, or assisted the actual
       killer in the commission of murder in the first degree. [¶] (3) The person
       was a major participant in the underlying felony and acted with reckless
       indifference to human life, as described in subdivision (d) of Section
       190.2.”9 (§ 189, subd. (e); accord, Gentile, at p. 842.)
Finally, the bill added section 1170.95 to provide a procedure for those convicted of a
qualifying offense “to seek relief under the two ameliorative provisions above.” (Gentile,
at p. 843.) This procedure is available to persons convicted of “felony murder or murder

       9Additionally, section 189 was amended to allow for felony-murder liability
where the victim is a peace officer. (§ 189, subd. (f); accord, People v. Daniel (2020) 57
Cal.App.5th 666, 672.)


                                               6.
under the natural and probable consequences doctrine or other theory under which malice
is imputed to a person based solely on that person’s participation in a crime, attempted
murder under the natural and probable consequences doctrine, or manslaughter.”
(§ 1170.95, subd. (a).)
       “Section 1170.95 lays out a process” for a person convicted of one of the
aforementioned offenses “to seek vacatur of his or her conviction and resentencing.”
(Gentile, supra, 10 Cal.5th at p. 853.) First, an offender must file a petition in the
sentencing court averring that:

       “(1) A complaint, information, or indictment was filed against the petitioner
       that allowed the prosecution to proceed under a theory of felony murder,
       murder under the natural and probable consequences doctrine or other
       theory under which malice is imputed to a person based solely on that
       person’s participation in a crime, or attempted murder under the natural and
       probable consequences doctrine[;]

       “(2) The petitioner was convicted of murder, attempted murder, or
       manslaughter following a trial or accepted a plea offer in lieu of a trial at
       which the petitioner could have been convicted of murder or attempted
       murder[; and]

       “(3) The petitioner could not presently be convicted of murder or attempted
       murder because of changes to Section 188 or 189 made effective January 1,
       2019.” (§ 1170.95, subd. (a)(1)-(3); see § 1170.95, subd. (b)(1)(A); accord,
       People v. Lewis (2021) 11 Cal.5th 952, 959-960 (Lewis).)
Additionally, the petition shall state “[w]hether the petitioner requests the appointment of
counsel.” (§ 1170.95, subd. (b)(1)(C).)
       If a petition fails to contain the required information and the information cannot be
“readily ascertained” by the court, the petition may be denied without prejudice to the
filing of another petition. (§ 1170.95, subd. (b)(2).) Otherwise, counsel must be
appointed, if requested. (§ 1170.95, subd. (b)(3).) The prosecutor must file a response
and the petitioner may file a reply. The trial court must then hold a hearing to determine
if the petitioner has made a prima facie showing that he or she is entitled to relief.



                                              7.
(§ 1170.95, subd. (c); accord, Lewis, supra, 11 Cal.5th at pp. 961-963, 967.) In making
this determination, the court may rely on the record of conviction. (Lewis, at pp. 970-
971.) However, the prima facie inquiry is limited and, at this stage of the proceedings,
the court “should not engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ ” (Id. at pp. 971-972.)
       If the court determines the petitioner has met his or her prima facie burden, “the
trial court must issue an order to show cause and hold a hearing to determine whether to
vacate the murder[, attempted murder, or manslaughter] conviction and to resentence the
petitioner on any remaining counts.” (Gentile, supra, 10 Cal.5th at p. 853; accord,
§ 1170.95, subds. (c), (d)(1).) At the hearing, the prosecution must “prove, beyond a
reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,
subd. (d)(3).) The prosecutor and the petitioner may offer new or additional evidence to
meet their respective burdens. The admission of evidence at the hearing is governed by
the Evidence Code. However, the court also “may consider evidence previously admitted
at any prior hearing or trial that is admissible under current law, including witness
testimony, stipulated evidence, and matters judicially noticed,” as well as the “procedural
history of the case recited in any prior appellate opinion.” (§ 1170.95, subd. (d)(3).)
Hearsay evidence that was admitted in a preliminary hearing pursuant to subdivision (b)
of section 872 is inadmissible at the evidentiary hearing, unless made admissible by
another exception to the hearsay rule. (§ 1170.95, subd. (d)(3).)
       To demonstrate prejudice from the denial of a section 1170.95 petition before the
issuance of an order to show cause, the petitioner must show it is reasonably probable
that, absent error, his or her petition would not have been summarily denied without an
evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972-974; see People v. Watson
(1956) 46 Cal.2d 818, 836.)




                                              8.
       B.     Analysis
       As an initial matter, the trial court erred in failing to appoint counsel to represent
petitioner. Our Supreme Court recently clarified that counsel must be appointed if
requested, and briefing must proceed, upon the filing of a facially sufficient petition.
(Lewis, supra, 11 Cal.5th at pp. 962-963, 967.) Accordingly, appointment of counsel and
a full opportunity for briefing were required by section 1170.95, subdivision (c). (See
Lewis, at pp. 961-963, 967.) The court erred in disposing of the petition without
following these procedures.
       Additionally, the court’s stated grounds for denying the petition are no longer
tenable. At the time the trial court considered the petition, section 1170.95 did not
expressly permit a petition for resentencing on convictions for attempted murder.
(§ 1170.95, former subd. (a).) However, section 1170.95 since has been amended to
“[c]larif[y] that persons who were convicted of attempted murder or manslaughter under
a theory of felony murder and the natural [and] probable consequences doctrine are
permitted the same relief as those persons convicted of murder under the same theories.”
(Sen. Bill No. 775 (2021-2022 Reg. Sess.), Stats. 2021, ch. 551, § 1, subd. (a).) The trial
court’s order denying the petition is not yet final and Senate Bill No. 775 has already
taken effect. Therefore, the revisions set forth in Senate Bill No. 775 apply to the instant
petition. (People v. Vieira (2005) 35 Cal.4th 264, 305-306; People v. Nasalga (1996) 12
Cal.4th 784, 789, fn. 5 [a criminal judgment is not final until the time for petitioning for a
writ of certiorari in the United States Supreme Court has passed].)
       The People do not argue otherwise, but instead maintain petitioner remains
ineligible for resentencing under the law, as amended. According to the People, the jury
instructions on aiding and abetting reflect that petitioner was not convicted of attempted
murder under a natural and probable consequences theory, but rather as a direct aider and
abettor. In response, petitioner concedes the jury was not expressly instructed on the
natural and probable consequences doctrine, but contends the instructions as a whole

                                              9.
nonetheless permitted the jury to convict him of attempted murder under an imputed
malice theory. (See § 1170.95, subd. (a) [permitting a petition where a petitioner was
convicted based on a “theory under which malice is imputed to a person based solely on
that person’s participation in a crime”].)
       We may affirm the trial court’s order only if petitioner was not prejudiced by the
court’s errors. To demonstrate prejudice, petitioner must show that, absent the errors, it
is reasonably probable his petition would not have been denied without an evidentiary
hearing. (Lewis, supra, 11 Cal.5th at pp. 972-974.) We conclude petitioner has met this
burden.
       The jury was instructed that “[a] person aids and abets the [commission] of a
crime when he or she, [¶] (1) with knowledge of the unlawful purpose of the perpetrator
and [¶] (2) with the intent or purpose of committing, encouraging, or facilitating the
commission of the crime, by act or advice aids, promotes, encourages or instigates the
commission of the crime.” The jury was instructed that an aider and abettor is “equally
guilty” as one who directly and actively commits the crime. The jury was further
instructed that murder “is the unlawful killing of a human being with malice
aforethought.” The jury was instructed murder requires proof that “[t]he person
committing such act harbored express malice aforethought, namely a specific intent to
kill unlawfully another human being.” (Italics added.) As for attempted murder, the jury
was instructed that “[the] acts of a person who intends to kill another person will
constitute an attempt where those acts clearly indicate a certain, ambiguous intent to kill.”
With regard to the allegation the attempted murder was willful, deliberate, and
premeditated, the jury was instructed “the would-be slayer must weigh and consider the
question of killing and the reasons for and against such a choice . . . .” (Italics added.)
       These instructions, read together, are not a model of clarity regarding the acts and
mens rea required to find an aider and abettor guilty of premeditated attempted murder.
Furthermore, the record on appeal does not contain the trial transcripts, and we therefore

                                             10.
do not know whether the arguments of counsel may have compounded this uncertainty.
Perhaps unsurprisingly, during deliberations, the jury queried, “Does the law regarding
aiding and abetting apply equally to the crime of attempted murder?” The court
responded in the affirmative and referred the jury back to “the aiding and abetting
instructions previously given.”
       Significantly, this court found the natural and probable consequences doctrine
applicable in petitioner and McGowan’s direct appeal. There, McGowan challenged the
sufficiency of the evidence to support a finding he aided and abetted the crimes, as well
as whether the jury instructions on aiding and abetting were proper and sufficient. We
noted that an aider and abettor “is liable for the natural and reasonable or probable
consequences of any act he knowingly aided or encouraged,” and that “derivative
criminal liability of an aider and abettor for a perpetrators’ crime may exist even though
that crime was unintended by the aider and abettor.” We explained, “The perpetrator’s
criminal act must be the probable and natural, the natural and reasonable, or the
reasonably foreseeable consequence of a criminal act encouraged or facilitated by the
aider and abettor.” (McGowan, supra, F019199.) We concluded McGowan was
criminally liable as an aider and abettor, “even though the actual perpetrators’ crimes
may have been unintended by [him].” (Ibid.) We reached this conclusion despite the
lack of a specific instruction on the natural and probable consequences doctrine having
been given to the jury.
       In light of the ambiguity in the instructions, the procedural posture of the case, and
the People’s bare argument, we cannot conclude petitioner is ineligible for resentencing
as a matter of law or that an evidentiary hearing was properly denied on the record before
us. (Lewis, supra, 11 Cal.5th at pp. 972-974.) The People did not argue below that the
aider and abettor instructions rendered petitioner ineligible for resentencing, and the trial
court denied the petition solely on the ground that resentencing “is not available to
persons convicted of attempted murder.” In general, the determination of whether

                                             11.
petitioner has stated a prima facie claim for resentencing relief should be made by the
trial court in the first instance, following appointment of counsel, briefing, and a hearing.
(§ 1170.95, subd. (c).) Accordingly, we will remand for the trial court to conduct such
proceedings as necessary to determine whether petitioner is entitled to an order to show
cause. (§ 1170.95, subd. (c).) We express no opinion on the merits of the petition.
II.    Corrections to Abstracts of Judgment
       The parties agree that the abstracts of judgment contain clerical errors requiring
correction on remand.
       Both the determinate and indeterminate abstracts of judgment list great bodily
injury enhancements. These enhancements were stricken by this court in petitioner’s
direct appeal. (McGowan, supra, F019199.) The abstracts of judgment must be
corrected, and no great bodily injury enhancements shall be included.
       In addition, the indeterminate abstract of judgment reflects a four-year term
imposed on an enhancement for personal use of a firearm (§ 12022.5, subd. (a)).
However, petitioner was not charged with personal use of a firearm and the jury made no
such finding. Rather, petitioner was charged with, and the jury found true, an arming
enhancement pursuant to section 12022, subdivision (a)(1). For this enhancement, the
court originally imposed and stayed a one-year term. The erroneous imposition of a four-
year firearm enhancement pursuant to section 12022.5 appears to have occurred when the
court amended the indeterminate abstract of judgment at the request of the Department of
Corrections and Rehabilitation. (See fn. 8, ante.) Accordingly, the abstracts of judgment
must be corrected to remove the four-year section 12022.5, subdivision (a) enhancement,
and replace it with the one-year section 12022, subdivision (a)(1) enhancement as
imposed and stayed by the court.
                                      DISPOSITION
       The September 4, 2019 order denying petitioner’s section 1170.95 petition is
reversed. On remand, the trial court is directed to appoint counsel to represent petitioner

                                             12.
and to conduct further proceedings on the petition in light of the principles set forth
herein. The court is further directed to correct the abstracts of judgment as stated herein,
and to address whether petitioner’s prior prison term enhancements (§ 667.5, former
subd. (b)) must be stricken and defendant resentenced pursuant to section 1171.1.




                                             13.